[Cite as Chamberlain v. Ohio Dept. of Job & Family Servs., 2022-Ohio-2505.]



                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO



 JARED B. CHAMBERLAIN, Special                    :          APPEAL NO. C-210540
 Administrator of the Estate of Gary                         TRIAL NO. A-2000694
 Boseman,                                         :

          Plaintiff-Appellant,                    :
                                                                  O P I N I O N.
    vs.                                           :

 OHIO DEPARTMENT OF JOB AND                       :
 FAMILY SERVICES,

          Defendant-Appellee.                     :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: July 22, 2022S



sb2 inc. and Amy C. Baughman, for Plaintiff-Appellant,

Dave Yost, Ohio Attorney General, and Angela M. Sullivan, Principal Assistant
Attorney General, for Defendant-Appellee.
                    OHIO FIRST DISTRICT COURT OF APPEALS



WINKLER, Judge.

       {¶1}    This is an administrative appeal from a decision of appellee the Ohio

Department of Job and Family Services (“ODJFS”) denying an unpaid past medical

expense request of appellant Jared Chamberlain, special administrator of the estate of

Gary Boseman. Boseman, a Medicaid recipient, could not pay the entirety of his

patient liability to the long-term care facility in which he resided because of a federal

tax levy garnished from his income. Chamberlain argues that Boseman’s unpaid

patient liability should have been subtracted from Boseman’s future patient liability

as an unpaid past medical expense, and that ODJFS erred in denying Boseman’s

request. We agree with ODJFS’s denial, and we affirm the judgment of the trial court.

                                         Background

       {¶2}    Boseman lived in the long-term care facility Indianspring of Oakley, and

he had been a Medicaid recipient since 2015. As a Medicaid recipient, Boseman was

responsible for paying part of the cost of his care in the nursing facility, if he had the

income to do so (known as “share of costs” or “patient liability”). Boseman’s only

source of income was Social Security.

       {¶3}    In 2019, Indianspring’s Medicaid liaison sent an email to the Hamilton

County Department of Job and Family Services (“HCJFS”) and requested a future

adjustment to Boseman’s monthly share of costs in the amount of $7,599.60 because

of an unpaid past medical expense. Boseman’s unpaid past medical bill related to an

unpaid portion of Boseman’s share of costs at Indianspring from October 2016 to

September 2019. A HCFJS employee denied Boseman’s request by email and stated

that unpaid patient liability could not qualify as an unpaid past medical expense.

HCJFS did not reference any regulations to support its position and did not send a


                                            2
                    OHIO FIRST DISTRICT COURT OF APPEALS



notice of the denial to Boseman himself.             Indianspring, as an authorized

representative on behalf of Boseman, filed an appeal to ODJFS and requested a

hearing.

       {¶4}    At the ODJFS hearing, the HCJFS employee who had sent the denial

email testified that an individual’s past due share of costs cannot be an unpaid past

medical expense. Indianspring’s representative testified that Boseman was admitted

to Indianspring on September 30, 2016, and that he had been approved for Medicaid

benefits. Boseman had been paying his patient liability based on his Social Security

income; however, a federal tax levy resulted in a garnishment of $231.15 from

Boseman’s Social Security check, and therefore a discrepancy existed between

Boseman’s patient liability amount and the net income Boseman actually received

from Social Security.

       {¶5}    The ODJFS hearing officer concluded that HCJFS had correctly denied

Boseman’s request to reduce his patient liability because of an unpaid patient liability

in the amount of $7,599.60. The hearing officer also concluded that HCJFS’s failure

to give proper notice of its denial was error, but it was de minimis. Boseman appealed

the state hearing officer’s decision to the ODJFS director. The ODJFS director upheld

the hearing officer’s decision.

       {¶6}    Boseman appealed ODJFS’s denial to the Hamilton County Court of

Common Pleas as provided by R.C. 5101.35.           The magistrate determined that

Boseman’s interpretation of the Medicaid regulations would lead to an “absurd result”

because an individual could refuse to pay patient liability and later request

reimbursement as an unpaid past medical expense, thereby effectively negating any

patient liability. The magistrate also held that any defects in HCJFS’s denial notice


                                           3
                   OHIO FIRST DISTRICT COURT OF APPEALS



were not prejudicial to Boseman. Boseman filed objections, and the trial court

overruled the objections, and adopted the magistrate’s decision.

       {¶7}   Boseman appealed the trial court’s decision to this court. Boseman died

in January 2022, and Chamberlain was substituted as appellant.

                                HCJFS’s Defective Notice

       {¶8}   In his first assignment of error, Chamberlain argues that the trial court

erred in upholding HCJFS’s denial of Boseman’s unpaid past medical expense request,

because HCJFS’s email to Indianspring was defective notice. In his second assignment

of error, Chamberlain argues that the trial court should have reversed ODJFS’s

decision, which found the defective notice issue “moot.”

       {¶9}   Chamberlain argues that HCJFS violated Ohio Adm.Code 5101:6-2-

03(A), which provides:

       When the agency denies an application for or a requested change in

       public assistance or social services, the assistance group shall be

       provided prompt written notice of the decision.

       (1) The notice shall contain:

              (a) A clear and understandable statement of the action the

              agency has taken and the reasons for it.

              (b) Citations of the applicable regulations.

              (c) An explanation of the individual’s right to and the method of

              obtaining a county conference and a state hearing.

              (d) A telephone number to call about free legal services.

       (2) The JFS 07334 “Notice of Denial of Your Application for Assistance”

       (rev. 9/2011), or its computer-generated equivalent, shall be used.


                                           4
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶10} Chamberlain also argues that HCJFS failed to abide by federal Medicaid

regulations, which require the agency to issue a notice of its decision, along with

specific reasons and supporting law, and give notice of the right to a state hearing and

information on how to request one. See 42 C.F.R. 431.206(c); 42 C.F.R. 431.210.

       {¶11} ODJFS argues that, despite the defective notice, Boseman was given a

state hearing and his counsel declined to request a continuance, and Boseman suffered

no prejudice as the result of the defective notice. The record shows that Boseman was

represented by counsel at every level of the administrative review process. Boseman

was afforded a state hearing and at no point did Boseman’s counsel seek a

continuance. The record belies any notion that Boseman’s counsel was unprepared to

move forward with Boseman’s case at the hearing. Therefore, no prejudice resulted to

Boseman because of the defective notice. See, e.g., Wells ex rel. Wells v. Ohio Dept.

of Job & Family Servs., 5th Dist. Fairfield No. 2005-CA-86, 2006-Ohio-4443, ¶ 42

(rejecting appellant’s claim of prejudice as the result of defective notice where counsel

declined a continuance and ably represented appellant in the state hearing).

       {¶12} Chamberlain also argues that ODJFS erred in determining that the

defective notice issue was moot. In ODJFS’s decision denying Boseman’s request for

unpaid past medical expenses, ODJFS recognized that HCJFS had failed to send

proper notice; however, ODJFS determined that Boseman had an opportunity to be

heard regarding the matter, and that HCJFS’s failure to send proper notice is “moot.”

As determined by the trial court, the defective notice issue is not technically moot;

however, Boseman had a full and fair administrative hearing while represented by

counsel, and therefore Boseman has not shown any prejudice resulting from the

defective notice.


                                           5
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶13} Therefore, we overrule Chamberlain’s first and second assignments of

error regarding HCJFS’s defective notice.

              Unpaid Patient Liability as Unpaid Past Medical Expense

       {¶14} In Chamberlain’s third assignment of error, he argues that the trial

court erred in failing to hold that ODJFS had incorrectly denied Boseman’s unpaid

past medical expense request. In his fourth assignment of error, Chamberlain argues

that no code or regulation specifically precludes Boseman’s request, and so ODJFS

cannot arbitrarily deny his request.

       {¶15} Ohio Adm.Code 5160:1-6-07 sets forth how to calculate an

institutionalized individual’s patient liability. Patient liability is calculated using the

individual’s gross monthly income, which includes Social Security payments. See Ohio

Adm.Code 5160:1-6-07(F)(1). Certain health-care costs can then be subtracted from

the institutionalized individual’s patient liability under Ohio Adm.Code 5160:1-6-

07(F)(6), including:

       (b) The cost of any of the institutionalized individual’s incurred

       expenses for medical care, recognized under Ohio law, but not covered

       by medicaid and not subject to third-party payment. These unpaid past

       medical expenses, and any request to subtract such expenses from the

       patient liability, must meet the following criteria:

               (i) The service must have been medically necessary as

               determined by the administrative agency.

               (ii) Expenses for medical care shall not have been incurred while

               serving a restricted medicaid coverage period (RMCP) per rule

               5160:1-6-06.5 of the Administrative Code. Expenses that were


                                            6
                   OHIO FIRST DISTRICT COURT OF APPEALS



              incurred while serving an RMCP shall not count as unpaid past

              expenses and shall not be subtracted from the patient liability

              calculation.

       {¶16} Chamberlain asserts that Boseman’s unpaid share of costs owed to

Indianspring is an unpaid past medical expense under the plain language of Ohio

Adm.Code 5160:1-6-07(F)(6).

       {¶17} Courts apply the same rules of construction in interpreting

administrative regulations as they do in interpreting statutory provisions. In re A.J.,

148 Ohio St.3d 218, 2016-Ohio-8196, 69 N.E.3d 733, ¶ 19. Unambiguous statutory

language should be applied as written without resorting to rules of statutory

interpretation. Gabbard v. Madison Local School Dist. Bd. of Edn., 165 Ohio St.3d

390, 2021-Ohio-2067, 179 N.E.3d 1169, ¶ 13. An exception to the plain-meaning rule

in statutory construction exists where the plain language of the statute produces an

absurd result. State ex rel. Clay v. Cuyahoga Cty. Med. Examiner’s Office, 152 Ohio

St.3d 163, 2017-Ohio-8714, 94 N.E.3d 498, ¶ 26 (plurality opinion).

       {¶18} We are not convinced by Chamberlain’s argument that a patient’s

unpaid share of costs owed to a nursing facility qualifies as an unpaid past medical

expense under the plain language of Ohio Adm.Code 5160:1-6-07(F)(6). An unpaid

medical expense cannot be covered by Medicaid as provided by Ohio Adm.Code

5160:1-6-07(F)(6)(b), and Boseman’s residential treatment at Indianspring was

covered by Medicaid, albeit subject to Boseman’s share of costs.         Moreover, as

determined by the trial court, Chamberlain’s argument that unpaid patient liability

qualifies as an unpaid past medical balance under Ohio Adm.Code 5160:1-6-07(F)(6)

would lead to an absurd result. Following Chamberlain’s argument, patients could fail


                                          7
                     OHIO FIRST DISTRICT COURT OF APPEALS



to pay their share of costs to the nursing facility, and later claim it as an unpaid medical

expense, rendering the patient-liability obligation meaningless.

       {¶19} Furthermore, statutory language “must be considered as a whole.”

Electronic Classroom of Tomorrow v. Ohio Dept. of Edn., 154 Ohio St.3d 584, 2018-

Ohio-3126, 118 N.E.3d 907, ¶ 11. In other words, “ ‘a court cannot pick out one

sentence and disassociate it from the context, but must look to the four corners of the

enactment to determine the intent of the enacting body.’ ” Id., quoting State v. Wilson,

77 Ohio St.3d 334, 336, 673 N.E.2d 1347 (1997).

       {¶20} Ohio Adm.Code 5160:1-6-07(D) provides that “[p]atient liability must

be recalculated when there is a change in circumstances that affects the patient liability

amount.” Therefore, the code contemplates that an individual may have a change in

income that affects the patient-liability amount. According to the hearing transcript,

the hearing officer asked the HCJFS employee if Boseman had ever contacted the

agency regarding a reduction in income, and the employee responded in the negative.

Boseman’s attorney then clarified that Social Security had been deducting the federal

tax levy from Boseman’s payments even prior to Medicaid eligibility, and that he had

a prior appeal with respect to the patient-liability amount.

       {¶21} Therefore, the trial court properly upheld ODJFS’s denial of Boseman’s

request for an unpaid past medical expense.

       {¶22} We overrule Chamberlain’s third and fourth assignments of error.

                                                 Conclusion

       {¶23} We affirm the judgment of the trial court.
                                                                       Judgment affirmed.




                                             8
                    OHIO FIRST DISTRICT COURT OF APPEALS


MYERS, P.J., and BOCK, J., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                            9